 



(WESTERN DIGITAL LOGO) [a02899a0289902.gif]

Western Digital Corporation
20511 Lake Forest Drive
Lake Forest, California 92630

Tel: 949.672.7000
FAX: 949.672.7837

Matthew E. Massengill
Chairman and Chief Executive Officer

November 5, 2004

Mr. David C. Fetah
30378 Paseo del Valle
Laguna Niguel, California 92677

Dear David:

This letter, when signed by you, constitutes the agreement (the “Agreement”)
relative to your resignation as a officer of Western Digital Technologies, Inc.
(“WDT”) and Western Digital Corporation (“WDC”) (collectively the “Company”),
your appointment to serve as a Special Advisor to the Chairman of the Company,
and the settlement of any remaining obligations which the Company may have to
you arising out of your employment as an officer of the Company. In
consideration for the covenants and releases contained herein, you and the
Company agree as follows:



1.   Resignation. While your status as an employee of WDT will continue on the
terms and for the period set forth in this Agreement, you hereby resign your
position as Vice President Human Resources & Administration, as an officer of
WDT and WDC, and as an officer from any of its and their subsidiaries or
affiliates, effective October 8, 2004 (the “Transition Date”). Except as
expressly provided herein, all benefits and perquisites of employment shall
cease as of the Transition Date.   2.   Appointment As Special Advisor To The
Chairman.



(a)   Employment. Effective as of the Transition Date, your position will be
Special Advisor to the Chairman and Chief Executive Officer of WDC (the
“Chairman”).   (b)   Term. The term of your employment as Special Advisor shall
begin October 9, 2004 and shall end on the earlier of (i) the date you accept
other full-time employment, (ii) December 31, 2005, or (iii) your death, at
which time your employment with WDT and any other relationship with the Company
or any of its subsidiaries or affiliates

 



--------------------------------------------------------------------------------



 



Mr. David C. Fetah
November 5, 2004
Page 2



    shall terminate, and the Company shall have no further payment obligations
to you except as expressly set forth herein. Notwithstanding the foregoing, in
the event that you have not found other full-time employment by December 31,
2005, the term of your employment as Special Advisor will be extended and shall
end on the earlier of (i) February 28, 2006, (ii) your death, (iii) or a date
prior to February 28, 2006 on which you have accepted other full-time
employment. As used herein, the “Employment Period” shall refer to that period
of time from October 9, 2004 until your employment with WDT terminates pursuant
to the terms of this Agreement.   (c)   Duties. During the Employment Period,
you agree to provide services to the Chairman, as requested by the Chairman,
related to your previous areas of responsibility at the Company or Special
Projects as assigned by the Chairman. You and the Company agree that as a
Special Advisor to the Chairman and employee of the Company, you shall not have
any responsibility or authority to supervise or manage Company employees, or to
act on behalf of, represent or bind the Company in any manner, unless requested
to do so in writing by the Chairman. The Company agrees to provide you
administrative support as required to fulfill the projects or duties assigned to
you by the Chairman, including secretarial services, use of an office, use of
office and mobile phones, and use of certain Company technology systems such as
electronic mail. During the Employment Period, your Company phone number and
email address will not be changed unless the Company changes email addresses or
phone numbers for its Lake Forest facilities.   (d)   Compensation. During the
Employment Period, you will be paid (i) a salary at an annual rate of $325,000
and (ii) a Variable Performance Award of $1,000 per month, each of which shall
be paid through the Company’s current bi-weekly payroll process. You agree to
have tax withholding and other payroll deductions made at the present rates,
subject to any changes you wish to make in accordance with Company policies. You
further agree that the payments provided for herein supersede, and shall be made
in lieu of, any other severance payments under any other Company severance pay
plan or agreement, including but not limited to any Change of Control Severance
Plan or agreements.   (e)   Special Advisor Transition Bonus. In the event you
perform the Special Advisor services set forth herein, the Company agrees that
you shall receive a Special Advisor Transition Bonus. Such bonus will be in the
amount of $100,000 and shall be paid on or before February 15, 2005. You agree
that such Special Advisor Transition Bonus is in lieu of any Incentive
Compensation Plan (“ICP”) bonus you may have been eligible for under the
Company’s ICP at any time, and that you shall not be entitled to or eligible to
receive any ICP bonus or other bonus attributable to your employment prior to
the Transition Date.



3.   Special Advisor Completion Bonus. In the event you perform the Special
Advisor services set forth in Paragraph 2 above through the Employment Period,
you shall receive

 



--------------------------------------------------------------------------------



 



Mr. David C. Fetah
November 5, 2004
Page 3



    $150,000 as a Special Advisor Completion Bonus, provided that (i) you have
executed a Supplemental Release in the form attached hereto as Attachment B, and
(ii) you have not revoked such agreement during the revocation period. Subject
to the contingency set forth above, such Special Advisor Completion Bonus shall
be paid in a lump sum no later than forty-five (45) days after the termination
of the Employment Period.   4.   Acceleration. In the event you accept other
full-time employment before February 28, 2006, you must notify the Chairman of
this event within 7 days of your acceptance of such employment. In the event you
have complied with the terms of this Agreement and your employment as Special
Advisor terminates on or before December 31, 2005 by reason of your acceptance
of other full-time employment as provided for in Paragraph 2(b)(i) herein (the
“Termination Date”) and you execute a Supplemental Release in the form attached
hereto as Attachment B and do not revoke such agreement during the revocation
period, the following will occur:



(a)   You will be paid, within forty-five (45) days after the Termination Date,
an amount equal to sixty-five percent (65%) of the salary and Variable
Performance Award you would have received under this Agreement for services
performed between the Termination Date and December 31, 2005; and   (b)   In the
event you have not been paid the Special Advisor Transition Bonus set forth in
Paragraph 2(e) as of the Termination Date, such payment will be paid at the
earlier of (i) within forty-five (45) days of the Termination Date, or
(ii) February 15, 2005.



5.   Non-Competition. You acknowledge that you have in your capacity as an
executive of the Company been given access to, and possess knowledge of,
valuable proprietary and confidential information of the Company. You
acknowledge that it would be very difficult for you to provide work, advice,
consulting, or other services to a competitor of the Company, whether as an
employee, independent contractor, adviser, volunteer, director or in any other
capacity, for any individual, partnership, corporation, or other business
entity, without using, disclosing, evaluating or relying upon the Company’s
proprietary and confidential information. Accordingly, you agree that during the
Employment Period you will not directly or indirectly, whether for your own
account or as an employee, director, consultant or advisor, provide services to
any business or engage in any business which at the time of commencement of such
services is, or is expected to be, competitive with the Company’s or any of its
subsidiaries’ product lines or business activities, unless you obtain the prior
written consent of the Company’s Chairman. This includes but is not limited to
the following businesses or entities: (i) Maxtor Corporation; (ii) Seagate
Technologies; (iii) Fujitsu Hard Drive Division; (iv) Samsung Hard Drive
Division; (v) Toshiba, and (vi) Hitachi Global Storage Systems.   6.  
Non-Solicitation of Employees. You agree that during the Employment Period you
will not directly or indirectly solicit any individuals to leave the Company’s
(or any of its subsidiaries’) employ for any reason or interfere in any other
manner with the employment

 



--------------------------------------------------------------------------------



 



Mr. David C. Fetah
November 5, 2004
Page 4



    relationships at the time existing between the Company (or any if its
subsidiaries) and its current or prospective employees.   7.   Non-Solicitation
of Business Relationships. You agree that during the Employment Period you will
not induce or attempt to induce any customer, supplier, distributor, licensor,
licensee or other business relation of the Company (or any of its subsidiaries)
to cease doing business with the Company (or any of its subsidiaries) or in any
way interfere with the existing business relationship between any such customer,
supplier, distributor, licensor, licensee or other business relation and the
Company (or any of its subsidiaries).   8.   Irreparable Harm. You agree that
the Company would be irreparably harmed by any breach or threatened breach of
the agreements in Paragraphs 5, 6, 7, 9 and 13 and that, therefore, the Company
shall be entitled to an injunction prohibiting you from any breach or threatened
breach of such agreements.   9.   Confidential Information. When you joined the
Company, you signed an Employee Agreement setting forth your obligations to the
Company during and after your employment. A copy of your Employee Agreement is
being delivered to you separately and is incorporated herein by reference. In
your Employee Agreement, you agreed that you will not, at any time, whether
during or subsequent to the term of your employment with the Company in any
fashion, forth or manner, unless specifically consented to in writing by the
Company, either directly or indirectly, use or divulge, disclose, or communicate
to any person, firm, or entity or corporation, in any manner whatsoever, any
Confidential Information (as defined in the Employee Agreement) of any kind,
nature or description concerning any matters affecting or relating to the
business of the Company. You understand and agree that in the course of your
employment with the Company, you have acquired confidential information and
trade secrets concerning the Company’s operations, its future plans and its
methods of doing business. You understand and agree it would be extremely
damaging to the Company if you disclosed such information to a competitor or
made it available to any other person or company. You understand and agree that
such information has been divulged to you in confidence, and you understand and
agree that you will keep such information secret and confidential unless
disclosure is required by court order or otherwise by compulsion of law. In view
of the nature of your employment and the information and trade secrets which you
have received during the course of your employment, you also agree that the
Company would be irreparably harmed by any violation, or threatened violation of
the agreements in this Paragraph and that, therefore, the Company shall be
entitled to an injunction prohibiting you from any violation or threatened
violation of such agreements.   10.   Stock Options.



(a)   Vesting. From the Transition Date through December 31, 2004, stock options
previously granted to you under the Company’s Amended and Restated Employee
Stock Option Plan (collectively, the “Options”) will continue to vest in
accordance

 



--------------------------------------------------------------------------------



 



Mr. David C. Fetah
November 5, 2004
Page 5



    with their terms. As of January 1, 2005, any unvested Options shall be
considered forfeited and cancelled whether or not your services under this
Agreement continue after that date. In addition, (i) in the event the
Termination Date occurs on or prior to December 31, 2004, the Options will cease
vesting as of the Termination Date and any unvested Options shall be considered
forfeited and cancelled, (ii) in the event of your death on or prior to
December 31, 2004, the Options will cease vesting as of the date of your death,
and any unvested Options shall be considered forfeited and cancelled, and
(iii) in the event you voluntarily resign your employment as Special Advisor on
or prior to December 31, 2004, the Options will cease vesting as of such
resignation date and any unvested Options shall be considered forfeited and
cancelled.   (b)   Exercise of Stock Options. Any exercise of vested stock
options previously granted to you must be in accordance with the provisions of
the applicable stock option plan(s), your individual stock option agreements,
and the procedures relating to exercise of stock options as may be established
by the Compensation Committee of the Board of Directors from time to time. You
will have up to ninety (90) days following the earlier of the Termination Date
or December 31, 2004 to exercise your vested options, except that, in the event
of your death, the options shall be exercisable as of the date of your death in
accordance with their terms. To the extent the options are non-qualified options
under the federal income tax laws, you shall recognize compensation income in
connection with your exercise of those options, and you agree to satisfy all
applicable withholding taxes associated with each such exercise.   (c)   Breach
of Certain Covenants. Notwithstanding anything to the contrary in this
Agreement, if you breach any of your covenants set forth in Paragraphs 5, 6, 7,
9 or 13 hereof, (i) any unexercised Options shall be deemed immediately canceled
and shall no longer be exercisable, and (ii) WDC and/or WDT shall have the right
to recover any profits realized by you as a result of the exercise of Options or
of shares received pursuant to the exercise of Options during the six month
period prior to the date of any such breach, as determined by the Board of
Directors.



11.   Benefits. The status of your current employee welfare and pension benefits
is set forth on Attachment “A” hereto and hereby made a part hereof. During the
Employment Period, you will continue to receive employee welfare and pension
benefits accorded to employees generally and other executives in comparable pay
grades. If, during the Employment Period, any such benefits are discontinued or
adjustments are made to benefits of employees generally, or of executives in
comparable pay grades, then such discontinuation of or adjustments to benefits
will apply equally to the benefits provided to you hereunder.   12.   Vacation.
Notwithstanding anything to the contrary in the Company’s policies or this
Agreement, you will not accrue vacation during the Employment Period. All
accrued and unused vacation earned prior to the Transition Date will be paid to
you on or before January 3, 2005. Although you will not accrue vacation during
the Employment Period, you may

 



--------------------------------------------------------------------------------



 



Mr. David C. Fetah
November 5, 2004
Page 6



    take time off and none of the vacation benefits you accrued prior to the
Transition Date will be reduced in such event.   13.   Confidentiality and
Communications. You agree to hold the terms of this Agreement in confidence,
except to the extent that disclosures may be required by government regulations
or judicial process or to receive tax, legal or financial advice.   14.  
Employment Verification and References. You agree that you shall direct all
requests for employment verification or references to the Company’s Chairman. In
the event prospective employers or financial institutions seek verification of
your employment during the Employment Period, the Company will verify that you
are an employee of WDT with an annual salary of $325,000. In the event
prospective employers seek to verify your employment history, the Company will
confirm that you held the position of Vice President of Human Resources and
Administration through October 8, 2004, and that you voluntarily resigned your
position and agreed to stay on as a Special Advisor to the Chairman during the
term set forth in this Agreement.   15.   Incentive Compensation Plan (ICP).
During the Employment Period, you are not eligible to participate in the ICP and
shall have no right or entitlement to any ICP or other bonus.   16.   Western
Digital Corporation 401(k) Plan. Any distributions to which you are entitled
from the Savings and Profit Sharing Plan will be made to you in accordance with
the terms of that plan.   17.   Indemnification and Assistance.



(a)   Indemnification. Your rights and obligations with respect to
indemnification shall be governed by: (i) that Certain Indemnity Agreement
entered into as of September 25, 2002 by and between WDC and David C. Fetah, and
(ii) that Certain Indemnity Agreement entered into as of September 25, 2002 by
and between WDT and David C. Fetah.   (b)   Assistance. During the Employment
Period and thereafter, you agree to make yourself available to respond to
inquiries by the Company regarding management, regulatory, and legal activities
of which you acquired knowledge during your employment with the Company. You
agree to make yourself available, without the requirement of being subpoenaed,
to confer with counsel at reasonable times and locations and upon reasonable
notice concerning any knowledge you have or may have with respect to actual
and/or potential disputes arising out of the activities of the Company during
your employment with the Company. You further agree to submit to deposition
and/or testimony in accordance with the laws of the forum involved concerning
any knowledge you have or may have with respect to actual and/or potential
disputes arising out of the activities of the Company during your employment
with the Company.

 



--------------------------------------------------------------------------------



 



Mr. David C. Fetah
November 5, 2004
Page 7



18.   Release of Claims. Except for those obligations created by or arising out
of this Agreement, you, on your own behalf and behalf of your descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them, hereby acknowledge full and complete satisfaction of and release and
discharge and covenant not to sue WDT or WDC, its and their divisions,
subsidiaries, parents, or affiliated partnerships and corporations, past and
present, and each of them, as well as its and their directors, officers,
shareholders, partners, representatives, attorneys, assignees, successors,
agents and employees, past and present, and each of them (individually and
collectively, “Releasees”), from and with respect to any and all claims, wages,
agreements, obligations, demands and causes of action, known or unknown,
suspected or unsuspected (collectively, “Claims”) resulting from any act or
omission by or on the part of Releasees committed or omitted prior to the date
of this Agreement, including, without limiting the generality of the foregoing:



(a)   any and all Claims relating to or arising from your employment or any
other relationship with, interest in or separation from the Company including,
without limiting the generality of the foregoing, any claim for severance pay,
profit sharing, bonus or similar benefit, sick leave, pension, retirement,
vacation pay, life insurance, health or medical insurance or any other fringe
benefit, or disability;   (b)   any and all Claims relating to, or arising from,
your right to purchase, or actual purchase of shares of stock of the Company or
any subsidiary of the Company, including, without limitation, any claims for
fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;   (c)   any and all Claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; invasion of privacy; false imprisonment; and conversion;   (d)
  any and all Claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and the California Labor Code;   (e)
  any and all Claims for violation of the federal or any state constitution, or
any federal, state or local law, regulation or ordinance;

 



--------------------------------------------------------------------------------



 



Mr. David C. Fetah
November 5, 2004
Page 8



(f)   any and all Claims arising out of any other laws and regulations relating
to employment or employment discrimination; and   (g)   any and all Claims for
attorneys’ fees and costs.



    Except for those obligations created by or arising out of this Agreement,
the Company hereby releases and discharges and covenants not to sue you from and
with respect to any and all claims, agreements, obligations, demands and causes
of action, known or unknown, suspected or unsuspected (collectively “Claims”)
resulting from any act or omission by or on your part committed or omitted prior
to the date of this Agreement, provided, however, that such release of you shall
not extend to any claims, known or unknown, suspected or unsuspected, against
you which arise out of facts which are finally adjudged by a court of competent
jurisdiction to be a willful breach of fiduciary duty or a crime under any
federal, state, or local statute, law, ordinance or regulation.       You and
the Company agree that the release set forth in this Paragraph shall be and
remain in effect in all respects as a complete general release. This release
does not extend to any obligations incurred under this Agreement.   19.  
Acknowledgment of Waiver of Claims under ADEA. You acknowledge that you are
waiving and releasing any rights you may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. You acknowledge that the consideration given for this waiver and
release Agreement is in addition to anything of value to which you were already
entitled. You further acknowledge that you have been advised by this writing
that (a) you should consult with an attorney prior to executing this Agreement;
(b) you have twenty-one (21) days within which to consider this Agreement;
(c) you have seven (7) days following the execution of this Agreement by you to
revoke the Agreement; and (d) this Agreement shall not be effective until the
revocation period has expired. Any revocation should be in writing and delivered
in accordance with the notice provisions of Paragraph 26 hereof by close of
business on the seventh day from the date that you sign this Agreement.   20.  
Civil Code Section 1542. This Agreement is intended to be effective as a general
release of and bar to all Claims as stated above. Accordingly, you and the
Company hereby expressly waive any rights and benefits conferred by Section 1542
of the California Civil Code, which provides:



    “A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”



    You and the Company acknowledge that you may later may discover Claims or
facts in addition to or different from those which you now knows or believe to
exist with respect to

 



--------------------------------------------------------------------------------



 



Mr. David C. Fetah
November 5, 2004
Page 9



    the subject matter of this Agreement and which, if known or suspected at the
time of executing this Agreement, may have materially affected its terms.
Nevertheless, you and the Company hereby waive any Claims that might arise as a
result of such different or additional Claims or facts.   21.   Remedies in
Event of Future Dispute.



(a)   Arbitration. Except as provided in Subparagraph (b) below, in the event of
any dispute, controversy or claim between you and the Company arising from or
relating to this Agreement, its breach, any matter addressed by this Agreement,
and/or your employment with the Company through the Employment Period, you and
the Company agree to submit such claim to final and binding confidential
arbitration to be conducted in Orange County, California by JAMS/Endispute in
accordance with the then existing JAMS/Endispute Arbitration Rules and
Procedures for Employment Disputes. In the event of such an arbitration
proceeding, you and the Company shall select a mutually acceptable neutral
arbitrator from among the JAMS/Endispute panel of arbitrators. If you and the
Company cannot agree on an arbitrator, the Administrator of JAMS/Endispute shall
appoint an arbitrator. The arbitrator shall have the authority to entertain a
motion to dismiss and/or a motion for summary judgment by either you or the
Company. The arbitrator shall render an award and a written, reasoned opinion in
support thereof. Judgment upon the award may be entered in any court having
jurisdiction thereof.   (b)   Injunctive Relief. You or the Company may, but
need not, seek provisional injunctive relief in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
Arbitrator.   (c)   Attorneys’ Fees and Costs. The prevailing party in any such
arbitration or court proceeding shall be entitled to recover from the losing
party his or its reasonable attorneys’ fees, costs and expenses incurred in
connection with the arbitration or court proceeding.



22.   Assignment. You shall not assign any of your rights and/or obligations
under this Agreement and any such attempted assignment will be void. This
Agreement shall be binding upon and inure to the benefit of your heirs,
executors, administrators, or other legal representatives and their legal
assigns.   23.   Waiver. No waiver of any breach of any term or provision of
this Agreement shall be construed to be, or shall be, a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.   24.   Tax Consequences. The Company
makes no representations or warranties with respect to the tax consequences of
the payment of any sums to you under the terms of this Agreement. You agree and
understand that you are responsible for payment, if any, of local, state and/or

 



--------------------------------------------------------------------------------



 



Mr. David C. Fetah
November 5, 2004
Page 10



    federal taxes on the sums paid hereunder by the Company and any penalties or
assessments thereon.   25.   Costs. Except as provided in Paragraph 21 hereof,
you and the Company shall each bear your own costs, expert fees, attorneys’ fees
and other fees incurred in connection with this Agreement.   26.   Notices. All
notices required by this Agreement shall by given in writing either by personal
delivery or by first class mail, return receipt requested. Notices shall be
addressed as follows:

     
To Western Digital:
  Western Digital Corporation

  20511 Lake Forest Drive

  Lake Forest, CA 92630-7741

  Attention: Vice President, Corporate Law
 
   
To Mr. David C. Fetah:
  Mr. David C. Fetah

  30378 Paseo del Valle

  Laguna Niguel, California 92677



  or in each case to such other address as you or the Company shall notify the
other. Notice given by mail shall be deemed given five (5) days following the
date of mailing.   27.   Entire Agreement. This Agreement, including Attachments
to this Agreement and other agreements referenced in this Agreement, represents
the entire agreement and understanding between you and the Company concerning
the subject matter herein. The parties intend it as a complete and exclusive
statement of the terms of their agreement. It supersedes and replaces all prior
negotiations and agreements, proposed or otherwise, whether written or oral,
between the parties concerning the subject matters. This is a fully integrated
document. This does not supercede any written agreement between you and the
Company concerning stock options in Company or the purchase and payment for
stock of the Company, except that you agree that Sections 10(a) and 10(b) of
this Agreement shall govern with respect to the termination of your options.  
28.   No Oral Modification. This Agreement may only be amended by a writing
signed by you and the Chairman or the General Counsel of the Company.   29.  
Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.   30.  
Effective Date. This Agreement is effective upon execution by both you and the
Company and the expiration of the revocation period set forth in Paragraph 19
above.

 



--------------------------------------------------------------------------------



 



Mr. David C. Fetah
November 5, 2004
Page 11



31.   Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of you and the Company.  
32.   Voluntary Execution of Agreement. This Agreement is executed by you
voluntarily and without any duress or undue influence on the part or behalf of
the Company, with the full intent of releasing all claims. You acknowledge that:



(a)   you have read this Agreement;   (b)   you have been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
your own choice or that you have voluntarily declined to seek such counsel;  
(c)   you understand the terms and consequences of this Agreement and of the
releases it contains; and   (d)   you are fully aware of the legal and binding
effect of this Agreement.

Please indicate your agreement to the above by signing below.

Very truly yours,

/s/ Matthew E. Massengill
Matthew E. Massengill
Chairman and Chief Executive Officer
Western Digital Corporation and
Western Digital Technologies, Inc.

WESTERN DIGITAL CORPORATION and WESTERN DIGITAL TECHNOLOGIES, INC.

     
By: /s/ M. E. Massengill
  Dated: 11-5-04

I have read and agree to all terms and conditions as outlined above.

     
/s/ David C. Fetah
  Dated: 11/5/04
David C. Fetah
   

 



--------------------------------------------------------------------------------



 



ATTACHMENT A

SCHEDULE OF CURRENT BENEFITS



1.   Flex Benefit Allowance of $495.85 per pay period.   2.   Employee Stock
Purchase Plan (“ESPP”) participation.   3.   Financial Planning reimbursement to
a maximum of $5,000 per year.   4.   Reimbursement of medical expenses under the
Executive Medical program to a maximum of $5,000 per year.   5.   401(k)
participation and employer matching contributions pursuant to the terms of the
401(k) plan.

 



--------------------------------------------------------------------------------



 



ATTACHMENT B

SUPPLEMENTAL RELEASE AGREEMENT



1.   Release of Claims. Except for those obligations created by or arising out
of the November 5, 2004 Resignation, Special Advisor Appointment and General
Release Agreement (the “Agreement”) to which this Supplemental Release is an
Attachment which have not already been performed by Western Digital
Technologies, Inc. (“WDT”), I, on my own behalf and behalf of my descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them, hereby acknowledge full and complete satisfaction of and release and
discharge and covenant not to sue WDT or Western Digital Corporation (“WDC”),
its and their divisions, subsidiaries, parents, or affiliated partnerships and
corporations, past and present, and each of them, as well as its and their
directors, officers, shareholders, partners, representatives, attorneys,
assignees, successors, agents and employees, past and present, and each of them
(individually and collectively, “Releasees”), from and with respect to any and
all claims, wages, agreements, obligations, demands and causes of action, known
or unknown, suspected or unsuspected (collectively, “Claims”) resulting from any
act or omission by or on the part of Releasees committed or omitted prior to the
date of this Agreement, including, without limiting the generality of the
foregoing:



(a)   any and all Claims relating to or arising from my employment or any other
relationship with, interest in or separation from the Company including, without
limiting the generality of the foregoing, any claim for severance pay, profit
sharing, bonus or similar benefit, sick leave, pension, retirement, vacation
pay, life insurance, health or medical insurance or any other fringe benefit, or
disability;   (b)   any and all Claims relating to, or arising from, my right to
purchase, or actual purchase of shares of stock of the Company or any subsidiary
of the Company, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;   (c)
  any and all Claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; invasion of
privacy; false imprisonment; and conversion;   (d)   any and all Claims for
violation of any federal, state or municipal statute, including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act of 1990, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, The Worker Adjustment and Retraining Notification Act, the
Older Workers Benefit Protection Act; the California Fair Employment and Housing
Act, and the California Labor Code;

 



--------------------------------------------------------------------------------



 



Mr. David C. Fetah
November 5, 2004
Page 14



(e)   any and all Claims for violation of the federal or any state constitution,
or any federal, state or local law, regulation or ordinance;   (f)   any and all
Claims arising out of any other laws and regulations relating to employment or
employment discrimination; and   (g)   any and all Claims for attorneys’ fees
and costs.



    I agree that the release set forth in this Paragraph shall be and remain in
effect in all respects as a complete general release.   2.   Acknowledgment of
Waiver of Claims under ADEA. I acknowledge that I am waiving and releasing any
rights I may have under the Age Discrimination in Employment Act of 1967
(“ADEA”) and that this waiver and release is knowing and voluntary. I
acknowledge that the consideration given for this waiver and release Agreement
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing that (a) I should consult
with an attorney prior to executing this Agreement; (b) I have twenty-one
(21) days within which to consider this Agreement; (c) I have seven (7) days
following the execution of this Agreement to revoke the Agreement; and (d) this
Agreement shall not be effective until the revocation period has expired.   3.  
Civil Code Section 1542. This Agreement is intended to be effective as a general
release of and bar to all Claims as stated above. Accordingly, I hereby
expressly waive any rights and benefits conferred by Section 1542 of the
California Civil Code, which provides:       “A GENERAL RELEASE DOES NOT EXTEND
TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT
THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”       I acknowledge that I may later
may discover Claims or facts in addition to or different from those which I now
know or believe to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected its terms. Nevertheless, I hereby waive any Claims that
might arise as a result of such different or additional Claims or facts.   4.  
Payment of Wages. I acknowledge that I have received all amounts owed for my
regular and usual salary, usual benefits, accrued vacation and expense
reimbursements through the execution date of this Supplemental Release, and
that, except to the extent WDT has not yet paid the Special Advisor Transition
Bonus set forth in Paragraph 2(e) of the Agreement or the Special Advisor
Completion Bonus set forth in Paragraph 3 of the Agreement, WDT owes me no
further payment of any kind.

I have read and agree to all terms and conditions as outlined above.

     
                                      
  Dated:                                      
David C. Fetah
   